DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Liou on 5/11/2022.
The application has been amended as follows: 
Claim 1, lines 7-12 “the process divides a signal, which is obtained by multiplying a first reference signal obtained by multiplying the pulse signal by a second window function different from the first window function, by a complex conjugate part of a second reference signal obtained by multiplying the pulse signal by a third window function, which is a function independent of and different from the second window function, by a complex conjugate part of the transmission signal, and uses a signal of the division result as the reference signal.” Is amended to --the process divides a signal by a complex conjugate part of the transmission signal and uses a signal of the division result as the reference signal, 
wherein the signal is obtained by multiplying a first reference signal by a complex conjugate part of a second reference signal,
wherein the first reference signal is obtained by multiplying the pulse signal by a second window function which is different from the first window function, 
wherein the second reference signal is obtained by multiplying the pulse signal by a third window function, which is a function independent of and different from the second window function.--
Claim 3, line 2 “to: extract” is amended to – extracting--.
Claim 4, lines 1-2 “to amplify” is amended to –amplifying--.
Claim 4, line 2 “a transmission signal” is amended to –the transmission signal--.
Claim 4, line 2 “to cancel” is amended to – cancelling--.
Claim 4, lines 2-3 “process, and generates a signal whose distortion is canceled as the transmission signal” is amended to –process.--
Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Thales (US 20170269195 and Oshima et al (US 20150355322) does not teach nor make obvious (claim 1) the process divides a signal, which is obtained by multiplying a first reference signal obtained by multiplying the pulse signal by a second window function different from the first window function, by a complex conjugate part of a second reference signal obtained by multiplying the pulse signal by a third window function, which is a function independent of and different from the second window function, by a complex conjugate part of the transmission signal, and uses a signal of the division result as the reference signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        le